In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Kangs County (Douglass, J.), dated February 25, 2002, which, after a nonjury trial, is in favor of the defendant on her counterclaims and against him in the principal sum of $63,000.
Ordered that the judgment is affirmed, without costs or disbursements.
A determination rendered by a court after a nonjury trial should not be disturbed on appeal unless it is clear that its conclusions could not have been reached under any fair interpretation of the evidence (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Bucci v Bucci, 231 AD2d 665 [1996]). This is especially true when findings of fact rest in large measure on considerations relating to the credibility of witnesses (see Bucci v Bucci, supra). Recognizing that the trial court’s conclusion rested largely on such considerations, its award of judgment to the defendant in this case should not be disturbed.
The plaintiff’s remaining contentions are without merit. Florio, J.P., Luciano, Schmidt and Cozier, JJ., concur.